        Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        -v-
                                                             No. 16-cr-453 (RJS)
                                                                  ORDER
 GERSON PELAGIO SUAREZ,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Before the Court is Defendant Gerson Pelagio Suarez’s pro se motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), made in light of the conditions in prison due to the

COVID-19 pandemic. (Doc. No. 176 at 2–48 (“Def. Mot.”); see also Doc. No. 179; Doc. No. 184

(“Reply”).) The government opposes that motion. (Doc. No. 177 (“Gov’t Opp’n.”).) For the

reasons set forth below, Suarez’s motion is DENIED.

                                       I.   Background

       This case began following Suarez’s unsuccessful attempt to transport nearly 1,300

kilograms of cocaine from Grenada to Canada onboard a sailboat named the Sunshine. (Id. at 1.)

The scheme was originally hatched in the fall of 2015, before Suarez was involved, by several

individuals, including Richard Dow and Stefan Van Der End, both of whom would later become

Suarez’s co-defendants. (Presentence Investigation Report (“PSR”) ¶¶ 11–14.) The original

conspirators planned to sail the Sunshine south from Grenada to a rendezvous point somewhere

near Venezuela, where they would pick up approximately 40 bales of cocaine. (Id.) From there,

they planned to turn around and make their way up north to Canada. (Id.)
        Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 2 of 11




       In November 2015, Dow, Van Der End, and a third crewmate, set sail. (Id. ¶ 13.) But only

days after picking up the drugs, the conspirators were forced to return to Grenada in the face of an

approaching hurricane. (Id. ¶¶ 13–14.) About four months later, the conspirators decided to try

again. (Id. ¶ 16.) It was then that Suarez was floated as a potential addition to the Sunshine crew.

(Id.) Though Suarez had a job in Curaçao as a security guard at the time (id. ¶¶ 67–68), he agreed

to join the conspiracy and traveled to Grenada in April 2016 (id. ¶ 16; Gov’t Opp’n at 1).

       The following month, Suarez and the other crewmates spent several days surreptitiously

loading dozens of bails of cocaine onto the boat. (PSR ¶ 17.) Eventually, on May 15, 2016, with

all the planning and preparation complete, the Sunshine set sail again. (Id.) But only eight days

later, the United States Coast Guard intercepted the boat a few hundred miles off the coast of

Bermuda. (Id. ¶ 18.) A boarding team discovered some of the bails of cocaine when searching

the vessel and took the crewmembers into custody. (Id. ¶¶ 18–23.) Suarez was indicted the

following month. (Doc. No. 13.)

       On May 1, 2017, one week before trial was set to begin (Doc. No. 35), Suarez notified the

Court that he intended to assert the affirmative defense of duress (Doc. No. 57). Three days later,

the Court held a pre-trial hearing to determine whether there was sufficient evidence to submit that

defense to the jury. (Doc. No. 136-2.) At the hearing, Suarez testified under oath that he believed

that he was hired to work as a cook for a simple boat delivery job. (Id. at 10, 12, 14.) It was not

until a few days into the trip, he asserted, that he learned that there were drugs onboard the

Sunshine, when Dow demanded that he help move several bails of cocaine. (Id. at 10–11, 14–15.)

Immediately following the hearing, the Court issued an order denying Suarez’s request to instruct

the jury on duress. (Doc. No. 89.)




                                                 2
         Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 3 of 11




        Later that same day, Suarez pleaded guilty, without a plea agreement, to one count of

possession with intent to distribute narcotics while on a vessel, and another count of conspiring to

do the same, both in violation of 46 U.S.C. § 70503. (Doc. No. 101 (“Plea Tr.”) at 9, 20–21, 41;

Doc. No. 169 at 1.) Nevertheless, Suarez continued to insist that he did not know about the drugs

until the boat had already set sail, again testifying under oath that he originally believed that he

had been hired as a cook. (Plea Tr. at 40.) In pleading guilty, then, Suarez admitted only that he

failed to leave the conspiracy once he learned of its true purpose while in the middle of the ocean.

(Id.)

        In the wake of Suarez’s guilty plea, the Court held a Fatico hearing to resolve several

remaining factual disputes, including the scope of Suarez’s role in the conspiracy and whether an

obstruction of justice enhancement under the U.S. Sentencing Guidelines was appropriate given

the government’s assertion that Suarez had testified falsely during both the duress-defense hearing

and his guilty plea. (Doc. No. 136-1.) During the Fatico hearing, Suarez continued to claim that

he did not know about the cocaine until the journey had started. (Id. at 138, 155–56.) To rebut

that assertion, the government called Dow, who testified credibly that Suarez was always aware

that he was hired to help transport drugs to Canada. Among other things, Dow testified that (i) in

the days leading up to the voyage, Suarez stayed in the same apartment in which the drugs were

stashed (id. at 60–62), (ii) Suarez was integral in helping transfer the drugs from the apartment

onto the boat (id. at 70–77), and (iii) the cocaine bails were stored all over the Sunshine, including

in the same bunk where Suarez kept some of his belongings (id. 88–90, 95).

        The Court sentenced Suarez on April 5, 2018. (Doc. No. 160 (“Sentencing Tr.”).) At the

start of the proceeding, the Court ruled on the disputes presented at the Fatico hearing. The Court

determined that (i) the amount of cocaine that Suarez was accountable for transporting was more



                                                  3
          Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 4 of 11




than one ton, (ii) a role reduction was unwarranted, and (iii) an obstruction of justice enhancement

was required given three separate times that Suarez had lied under oath during the case concerning

his knowledge about the purpose of the Sunshine’s voyage. (Id. at 4–5). Those findings, together

with the other facts of Suarez’s offense and his prior history, resulted in an advisory Guidelines

range of 292 to 365 months’ imprisonment (id. at 5), and a mandatory minimum sentence of

10 years (PSR ¶ 77).

        At the completion of the proceeding, the Court principally sentenced Suarez to the bottom

end of his Guidelines range: 292 months’ imprisonment. (Sentencing Tr. at 32; Doc. No. 169

at 2.) In doing so, the Court highlighted the egregiousness of Suarez’s crime, the fact that he had

not shown remorse for his actions, and the fact that he had perjured himself three separate times

in an effort to minimize his culpability. (Sentencing Tr. at 26–31.)

        Suarez is currently being held at FCI Fort Dix in New Jersey. (Def. Mot. at 2.) Thus far,

Suarez has served less than twenty percent of his sentence and is not projected to be released until

April 2037. (See Gov’t Opp’n at 1.)

        On September 14, 2020, the Court received the instant motion from Suarez, seeking

compassionate release because of the COVID-19 pandemic.1 The government opposes Suarez’s

request, arguing that although Suarez has established “extraordinary and compelling reasons”

warranting a sentence reduction, such a reduction would undermine the goals of his original

sentence. (Id. at 4–7.)




1
 Suarez submitted a compassionate release request to the Warden of Fort Dix around August 17, 2020. (Gov’t Opp’n
at 3.) The government does not dispute that Suarez has exhausted his administrative remedies as required by
section 3582(c)(1)(A). (Id.) That is dispositive of the issue. See United States v. Santibanez, No. 13-cr-912 (RJS),
2020 WL 3642166, at *2 (S.D.N.Y. July 6, 2020) (recognizing that the exhaustion requirement in the compassionate
release statute is “a ‘claim processing’ rule rather than a jurisdictional bar,” and as such can be waived by the
government).

                                                         4
          Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 5 of 11




                                              II.       Legal Standard

         “The Court ‘may not modify a term of imprisonment once it has been imposed except

pursuant to statute.’” United States v. Felix, No. 12-cr-322 (RJS), 2020 WL 4505622, at *1

(S.D.N.Y. Aug. 4, 2020) (quoting United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL

1700032, at *1 (S.D.N.Y. Apr. 8, 2020)). “Section 3582(c)(1)(A) provides one such exception,

often referred to as ‘compassionate release.’” Id. “Through that provision, the Court may ‘reduce’

a defendant’s sentence where ‘extraordinary and compelling reasons warrant such a reduction,’

and such relief would be consistent with both the factors in 18 U.S.C. § 3553(a) and ‘applicable

policy statements issued by the Sentencing Commission.’”2                               Id. (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

                                                 III.     Discussion

         Suarez identifies several facts that he argues constitute “extraordinary and compelling

reasons.” To start, he suggests that “the COVID-19 pandemic alone is a compelling enough reason

to grant [c]ompassionate [r]elease.” (Def. Mot. at 8.) Not so. Courts in this circuit “have

consistently recognized that the pandemic itself – without more – does not . . . warrant[]” such

exceptional relief. Felix, 2020 WL 4505622, at *2 (collecting cases); see also United States v.

Hamed, No. 17-cr-302 (KPF), 2020 WL 3268657, at *3 (S.D.N.Y. June 17, 2020) (same); accord

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release”).




2
 Where, as here, the compassionate release motion was made by the defendant himself, rather than by the Bureau of
Prisons, U.S.S.G. § 1B1.13 is not an “applicable” policy statement. See United States v. Brooker (Zullo), 976 F.3d
228, 235–37 (2d Cir. 2020). As a result, the Court has significant discretion to identify what constitutes “extraordinary
and compelling reasons.” See id.

                                                           5
        Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 6 of 11




       Next, Suarez suggests that Fort Dix is particularly ill-equipped to handle the ongoing

pandemic and that it is currently experiencing a surge in cases. (Def. Mot. at 9, 14–15; Reply at 2–

3.) But, again, several courts have denied compassionate release motions submitted by Fort Dix

inmates in recent weeks. See, e.g., United States v. Gibson, No. 17-cr-657 (JS), 2020 WL 7343802,

at *3–4 (E.D.N.Y. Dec. 14, 2020); United States v. Thatcher, No. 13-cr-847 (KMK), 2020 WL

7263288, at *1 (S.D.N.Y. Dec. 10, 2020); United States v. Williams, No. 16-cr-526 (LGS), 2020

WL 7048244, at *1–2 (S.D.N.Y. Dec. 1, 2020); United States v. Scronic, No. 18-cr-43 (CS), 2020

WL 7048245, at *2–3 (S.D.N.Y. Nov. 30, 2020) (noting that the court was “dubious” that the

defendant’s medication conditions combined with the recent outbreak at Fort Dix constituted

extraordinary and compelling reasons); United States v. Sturgis, No. 10-cr-6022 (CJS), 2020 WL

7063359, at *5–6 (W.D.N.Y. Nov. 24, 2020). Moreover, the recent outbreak at Fort Dix appears

to be subsiding. According to Suarez, on December 4, 2020, there were 136 active cases of

COVID-19 at the facility between inmates and staff. (Reply at 2.) Today, there are only 30 active

cases. See COVID-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

Dec. 22, 2020). And, perhaps even more importantly, the number of active cases among inmates

in particular has fallen precipitously, decreasing from 103 three weeks ago to just 20 today. See

id.; see also Gibson, 2020 WL 7343802, at *4. So, like Suarez’s general assertions concerning the

COVID-19 pandemic, his arguments concerning the particular circumstances at Fort Dix are

simply not enough to merit an early release.

       Lastly, Suarez identifies several medical conditions that he says place him at heightened

risk of serious complications if he were to become infected with COVID-19. (Def. Mot. at 2.)

Several of those medical conditions can easily be dismissed as insufficient to meet the

“extraordinary and compelling” threshold set by § 3582(c)(1)(A). Specifically, courts in this



                                                 6
          Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 7 of 11




Circuit have rejected requests for compassionate release based solely on the interaction between

COVID-19 and hypertension, high cholesterol, or a history of smoking.3 See, e.g., Gibson, 2020

WL 7343802, at *4 (hypertension and incarcerated at Fort Dix); Sturgis, 2020 WL 7063359, at *5

(same); United States v. Elliott, No. 17-cr-128 (ARR), 2020 WL 4381810, at *4 (E.D.N.Y. July 31,

2020) (smoking); United States v. Davis, No. 12-cr-712 (SHS), 2020 WL 3790562, at *3 (S.D.N.Y.

July 7, 2020) (hypertension); United States v. Sattar, 467 F. Supp. 3d 152, 156 (S.D.N.Y. 2020)

(high cholesterol).

        A more challenging question is presented by Suarez’s obesity, evidenced by a Body Mass

Index (“BMI”) above 30 (31, to be precise). (Def. Mot. at 2; Gov’t Opp’n at 5 n.5.) On the one

hand, the Center for Disease Control previously identified only “[s]evere obesity” as a major risk

factor for COVID-19 complications – that is, individuals with a BMI of 40 or above. See United

States v. Broadus, No. 17-cr-787 (RJS), 2020 WL 3001040, at *2 (S.D.N.Y. June 4, 2020); United

States v. Espinal, No. 08-cr-242 (ARR), 2020 WL 2092484, at *3 n.1 (E.D.N.Y. May 1, 2020).

As a result, several courts have previously concluded that a BMI around 30 does not constitute

“extraordinary and compelling reasons” meriting a significant reduction in sentence. See United

States v. Prelaj, No. 16-cr-55 (RJS), 2020 WL 3642029, at *2–3 (S.D.N.Y. July 6, 2020); Broadus,

2020 WL 3001040, at *2. However, the Center for Disease Control now identifies a BMI of 30 or

above as “increase[ing] [an individual’s] risk of severe illness from COVID-19.” Coronavirus

Disease 2019 (Covid-19): People with Certain Medical Conditions (Dec. 1, 2020), Ctr. for

Disease Control & Prevention.4 And because of that fact, the government agrees with Suarez that



3
  Suarez also indicates that he suffers from osteoarthritis. (Def. Mot. at 2.) But Suarez fails to explain how that
diagnosis makes him particularly vulnerable to COVID-19. Accordingly, the Court concludes that this diagnosis does
not present “extraordinary and compelling reasons” meriting compassionate release.
4
 Available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.
html#obesity.

                                                        7
         Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 8 of 11




his BMI constitutes an “extraordinary and compelling reason.”               (Gov’t Opp’n at 4–5.)

Nevertheless, despite this change in guidance from the CDC, numerous courts in this Circuit have

continued to hold that obesity – particularly where, as here, the movant’s BMI is just barely above

30 – does not constitute “extraordinary and compelling” circumstances calling for relief. See, e.g.,

Gibson, 2020 WL 7343802, at *4; Sturgis, 2020 WL 7063359, at *5; United States v. Goldberg,

No. 13-cr-120 (JMA), 2020 WL 6273947, at *3 (E.D.N.Y. Oct. 26, 2020) (collecting cases).

       Ultimately, the Court is skeptical that the risk Suarez faces from COVID-19 constitutes an

“extraordinary and compelling reason” warranting early release from custody. But even assuming

that it does, Suarez’s motion would still fail.

       As the text of § 3582 makes clear, even if “extraordinary and compelling reasons” exist, a

court cannot grant compassionate release without first considering the sentencing objectives

embodied in § 3553(a). See Broadus, 2020 WL 3001040, at *3. “In this context, the § 3553(a)

factors provide a counterweight to ‘extraordinary and compelling reasons’ calling for a reduction

of the defendant’s sentence.” United States v. Musa, --- F. Supp. 3d ---, 2020 WL 6873506, at *5

(S.D.N.Y. 2020). “Put differently, the § 3553(a) factors are assessed to determine whether they

‘outweigh the extraordinary and compelling reasons warranting compassionate release,

particularly whether compassionate release would undermine the goals of the original sentence.’”

Id. (quoting United States v. Ebbers, 432 F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020)).

       Here, the section 3553(a) factors weigh strongly against granting Suarez compassionate

release. In particular, (i) “the nature and circumstances of the offense,” (ii) “the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense,” and (iii) “the need for the sentence imposed . . . to afford

adequate deterrence to criminal conduct,” all outweigh any other facts that might otherwise support



                                                  8
          Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 9 of 11




Suarez’s release.5 18 U.S.C. § 3553(a). That is reason alone to deny Suarez’s motion. See United

States v. Rosa, No. 11-cr-569 (PAC), 2020 WL 6075527, at *3 (S.D.N.Y. Oct. 15, 2020) (denying

compassionate release despite the presence of “extraordinary and compelling reasons” because the

§ 3553(a) factors did not favor such relief); United States v. Walter, No. 18-cr-834 (PAE), 2020

WL 1892063, at *2–3 (S.D.N.Y Apr. 16, 2020) (same); United States v. Butler, No. 19-cr-834

(PAE), 2020 WL 1689778, at *2–3 (S.D.N.Y. Apr. 7, 2020) (same).

         To state the obvious, transporting nearly a ton-and-a-half of cocaine through international

waters “is an incredibly serious crime.” (Sentencing Tr. at 9.) In Suarez’s case, his conduct was

particularly egregious given his educational background and the fact that he was gainfully

employed at the time he agreed to join the conspiracy. (Id. at 20–21, 29.) So, far from reflecting

an act of desperation, Suarez’s conduct was “motivated by greed,” with no consideration of “the

impact [it would have] on other human beings.” (Id. at 29.)

         Suarez’s post-arrest conduct only further demonstrates the need for a lengthy sentence.

Not only did he refuse to accept responsibility for his actions, but he also attempted to obstruct

justice on three separate occasions by lying under oath in an effort to “game the system” to avoid

being held accountable for his conduct. (Id. at 27–28). And while Suarez now attempts to

minimize his culpability for his repeated perjury – suggesting that it was the result of his naiveté

regarding U.S. law and his fear of going to prison (Reply at 7) – his excuses do not absolve him

of the consequences of his actions. (See, e.g., Sentencing Tr. at 17–18.)

         Given these circumstances, the Court made clear that a sentence lower than 292 months

would have been unwarranted. (Id. at 30–31.) That remains just as true today as it was in 2018.



5
 Though certain of the other § 3553(a) factors are either neutral or slightly favor Suarez’s release – for example, “the
need for the sentence imposed . . . to provide [Suarez] with needed . . . medical care,” 18 U.S.C. § 3553(a)(2) – they
are far outweighed by the other considerations discussed herein.

                                                           9
        Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 10 of 11




See United States v. Sherlock, No. 17-cr-597 (RJS), 2020 WL 7263520, at *3 (S.D.N.Y. Dec. 10,

2020) (denying compassionate release where the “reasons for imposing [the original sentence] are

just as applicable today as they were” at the time of sentencing). Consequently, releasing Suarez

now, when he has served less than twenty percent of his sentence, would severely undermine the

goals of sentencing. See Butler, 2020 WL 1689778, at *3 (drawing a contrast between a defendant

who has served only one-fourth of his sentence and defendants who have served the “substantial

majority of their sentences”). Indeed, other courts have denied compassionate release motions in

similar circumstances. See, e.g., United States v. Johnson, No. 16-cv-267 (VLB), 2020 WL

5369200, at *2, *6 (D. Conn. Sept. 8, 2020) (denying compassionate release because it would not

“promote respect for the law” to grant early release to a defendant who obstructed justice and

continually refused to take responsibility for his actions); United States v. Serrano, No. 13-cr-58

(AKH), 2020 WL 5259571, at *3–4 (S.D.N.Y. Sept. 3, 2020) (denying compassionate release

because, among other reasons, the petitioner had served only “one-third” of his sentence, even

though the petitioner was obese and had high cholesterol (among other medical ailments), and was

housed at a facility where dozens of inmates had tested positive for COVID-19); Broadus, 2020

WL 3001040, at *3 (denying compassionate release even though the petitioner was obese and had

“shown encouraging signs of rehabilitation,” because, among other reasons, significantly reducing

the term of the petitioner’s sentence would “send the wrong message” (internal quotation marks

omitted)).

       Accordingly, even assuming that Suarez has demonstrated that “extraordinary and

compelling reasons” favor his release during the pandemic, such relief would be inconsistent with

the objectives of sentencing set forth in 18 U.S.C. § 3553(a). As a result, compassionate release

is not warranted. See Ebbers, 432 F. Supp. 3d at 431.



                                                10
         Case 1:16-cr-00453-RJS Document 185 Filed 12/23/20 Page 11 of 11




                                        IV.     Conclusion

         For all these reasons, Suarez’s motion for compassionate release is DENIED. The Clerk

of Court is respectfully directed to mail a copy of this order to Suarez.



SO ORDERED.

Dated:          December 22, 2020
                New York, New York


                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation




                                                 11
